We are in complete accord with the state's contention that a conspiracy to commit a crime may be established by circumstantial evidence. Underhill's Crim. Ev. (3rd Ed.), sec. 717; 12 Corpus Juris, p. 632; Smith v. State, 21 Texas App., 107, 17 S.W. 552. A re-examination of the facts in the present record, however, has failed to convince us that the state has done so under the rule required in such character of evidence. We commend the earnest district attorney, Mr. C. L. South, who so ably presented the motion for rehearing for the state. It is commendable in him to present to this court his views and authority upon which he thinks judgments obtained by him may be sustained. Such action is appreciated as being of great assistance to our able state's attorney, Mr. Lloyd W. Davidson, whose duties are arduous, and whose untiring energy has greatly facilitated the work of the court.
The state's motion for rehearing is overruled.
Overruled.